Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144263                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DAVID SCHIED,                                                                                           Brian K. Zahra,
                                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 144263
                                                                   COA: 306026
                                                                   Ingham CC: 11-000050-MZ
  STATE COURT ADMINISTRATOR,
  DEPARTMENT OF CIVIL RIGHTS,
  SUPERINTENDENT OF PUBLIC INSTRUCTION,
  STATE BOARD OF EDUCATION, DEPARTMENT
  OF LABOR AND ECONOMIC GROWTH, STATE
  ADMINISTRATIVE BOARD, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and DOES 1-20,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 17, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
           d0416                                                              Clerk